United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1999
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
John Cogbill,                            *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 10, 2005
                                 Filed: February 16, 2005
                                  ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

        After John Cogbill (Cogbill) pled guilty to possessing cocaine base with intent
to distribute, the district court1 sentenced him–in accordance with his plea agreement–
to the mandatory statutory minimum of 120 months imprisonment. See 21 U.S.C.
§ 841(b)(1)(A). Cogbill appeals. His counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967). Having carefully reviewed the
record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.
See United States v. Reyes-Contreras, 349 F.3d 524, 525 (8th Cir. 2003) (per curiam)

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
(defendant who received 10-year prison sentence could not challenge conviction or
sentence on appeal because he acknowledged that, by pleading guilty, he was
subjecting himself to statutory minimum penalty of 10 years imprisonment); United
States v. Dabney, 367 F.3d 1040, 1044 (8th Cir. 2004) (holding a district court’s
refusal to grant a downward departure is unreviewable unless based on an
unconstitutional motive or an erroneous belief it lacked authority to depart).
Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                       -2-